In re State of Louisiana;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. K, No. 512-662; to the Court of Appeal, Fourth Circuit, No. 2013-K-0380.
Writ granted. The aroma of burning marijuana emanating from the defendant’s person provided the officers with a sufficient basis to conduct an investigatory stop. See, e.g. State v. Pineda, 11-746 (La.App. 5 Cir. 3/13/12), 90 So.3d 1163, 1169. The officer testified as to the “unique smell” of marijuana and explained that he could smell it from different distances depending on the “grade” of the marijuana. Thus, there was a sufficient basis on which to accept the officer’s testimony that he could distinguish the smell of burnt marijuana. Under the circumstances of this case, the district court erred in requiring additional expertise before the officer could testify as to his belief that he smelled burnt marijuana. Under the totality of the circumstances, the district court abused its discretion in granting the defendant’s motion to suppress the statements and physical evidence. The district court’s ruling is reversed, and the matter is remanded for further proceedings.